Title: From George Washington to Alexander White, 13 January 1797
From: Washington, George
To: White, Alexander


                        
                            Dear Sir, 
                            Philadelphia 13th Jan. 1797.
                        
                        Your letters, one from Woodville, & the other from the Federal City,
                            were received by the Post of yesterday.
                        Enclosed is the copy of a letter I wrote to you agreeably to its date, and
                            dispatched it accordingly, to the care of the Postmaster in Winchester—How it has happened
                            that you have missed it, I know not. with much truth I am. Dear Sir Your Affecte Servant
                        
                            Go: Washington
                            
                        
                    